DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/30/2020.

Response to Arguments
All of Applicant’s arguments filed 3/22/2021 have been fully considered.  Applicant remarks that the previously presented rejections do not teach the use of 0.1-0.5% apricot kernel oil.  Applicants are directed to the rejection presented below which address this limitation.

Modified Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2014/100970), Von Malleck (US 5,997 854), Salon Sorbet and Schroeder (US 2014/0348927).
Yang discloses a keratin fibers conditioning composition, comprising: (a) at least one(C10-C30)alkylamido(C1-C8)alkyl(di)(C1-C6)alkylamine and their cosmetic salts and their solvates such as hydrates; (b) at least one dicarboxylic acid containing at least one hydroxyl group, preferably two hydroxyl groups, the said dicarboxylic acid not bearing a cyclic group;

	Regarding claims 2-4: Yang teaches the preferred (C10-C30)alkylamido(C1 -C8)alkyl( di)(C1 -C6)alkylamine  to be stearylamidopropyl dimethylamine and these compounds can be used in amounts ranging from 0.1-8%, preferably 1-3% (Pg. 3-4 and Yang – claim 4).
Regarding claims 5-7 and 17: Yang teaches that preferred dicarboxylic acid containing at least one hydroxyl group, preferably two hydroxyl groups, the said dicarboxylic acid not bearing a cyclic group, are preferably those of formula 
    PNG
    media_image1.png
    62
    503
    media_image1.png
    Greyscale
wherein alk represents  a linear or branched (C1-C10) alkylene group substituted preferably by two hydroxyl groups.  A preferred embodiment is tartaric acid and can be used in amounts ranging from 0.01-5% (Pg. 4-5).
Yang teaches the high melting point fatty substance to preferably be fatty alcohols (Yang – claim 8).
Regarding claim 13: Yang teaches the mole ratio of (a) (C10-C30)alkylamido(C1 -C8)alkyl( di)(C1 -C6)alkylamine to (b) dicarboxylic acid containing at least one hydroxyl group, preferably two hydroxyl groups, the said dicarboxylic acid not bearing a cyclic group (a): (b) is in the range of from 1:5 to 10:1 (Yang – claim 12).
However, Yang does not teach the composition to comprise an oil (c) as claimed and elected, regarding claims 1(c), 8-9 and 16.
Von Malleck discloses conditioning shampoo formulations and teaches that suitable emollients for use include coco caprylate/caprate (Col. 6, lines 60-67). The emollient can be used in amounts ranging from 0.5-2% (Col. 7, lines 15-20).
Salon Sorbet teaches coco caprylate/caprate to be a lightweight oil that spreads easily and adds the perfect glide to your hair and skin.  It does not build up in the hair like silicones and provides silkiness, ease of brushing and shine to hair while ensuring the composition its used in isn’t thick and greasy.

However, the above reference do not teach the composition to comprise apricot kernel oil.
Schroeder discloses conditioning cleaning agents for use in hair compositions, like shampoos (Abs and Title). Schroeder teaches that vegetable oils, such as apricot kernel oil, can be added in amounts ranging from 0.05-0.5% to increase hair conditioning properties [0102-0103]. A preferred embodiment includes the use of apricot kernel oil (selected from a finite number of options) as the vegetable oil [0121]. 
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang and add 0.05-0.5% of apricot kernel oil to increase the conditioning effect of the composition made obvious above. One of skill in the art would have a reasonable expectation of success as both Yang and Schroeder teach compositions which condition the hair and Yang further teaches that additional agents can be added such as plant oils (pg. 19).

Claims 1-10, 13, 14 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2014/100970), Von Malleck (US 5,997 854), Salon Sorbet and Schroeder (US 2014/0348927), as applied to claims 1-10, 13 and 16-17, and further in view of Schaefer (Cosmetics & Toiletries) .
As discussed above, the prior art makes obvious the limitations of claims 1-10, 13 and 16-17, however, they do not teach the use of brassicamidopropyl dimethylamine, however, it is noted that Yang 
Schaefer teaches that brassicamidopropyl dimethylamine is the next generation amidoamine conditioning base.   It contains a majority of behenyl (C22) compounds that yield improved dry combability without build-up. It provides the benefits of traditional amidoamines, along with behenyl conditioning, and enhanced viscometrics. The ingredient is both biodegradable and minimally irritating.
The ingredient is recommended for hair conditioners, styling lotions, pomades and skin care emulsions.  This hair conditioning agent, is cationic (when neutralized), with properties that are said to surpass cetrimonium chloride, behentri-monium chloride and stearami-dopropyl dimethyl-amine.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang and use brassicamidopropyl dimethylamine in the formulation of Yang as the component (a) as the Schaefer teaches the conditioning properties of this compound to surpass those of stearami-dopropyl dimethyl-amine as discussed above.  One of skill in the art would have a reasonable expectation of success as Yang teaches that suitable (a) compounds include (C10-C30)alkylamido(C1 -C8)alkyl( di)(C1 -C6)alkylamine which encompasses brassicamidopropyl dimethylamine and Schaefer teaches that brassicamidopropyl dimethylamine is recommended for use in hair conditioners.

Claims 1-10, 11, 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2014/100970), Von Malleck (US 5,997 854), Salon Sorbet and Schroeder (US 2014/0348927), as applied to claims 1-10, 13 and 16-17, and further in view of Khoshdel (US 2002/0090348) .
As discussed above, the prior art makes obvious the limitations of claims 1-10, 13 and 16-17, however, they do not teach the composition to comprise a cationic polymer as recited by instant claim 11.
It is noted that Yang teaches that cationic polymers, preferably cationic guar gums, can be included in the composition (Pg. 15).

It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang, Von Malleck and Salon Sorbet and use hydroxypropyl guar hydroxypropyltrimonium chloride as the cationic polymer in the composition made obvious above, as its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a hair composition comprising cationic polymers.  One of skill in the art would have a reasonable expectation of success as Yang teaches that cationic polymer, such as guar gums can be used.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613